Case: 21-50799      Document: 00516283176         Page: 1    Date Filed: 04/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             April 18, 2022
                                  No. 21-50799
                                                                            Lyle W. Cayce
                                Summary Calendar                                 Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Leslie Vaughn Martin,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:21-CR-125-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Leslie Vaughn Martin has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Martin has not filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50799     Document: 00516283176          Page: 2   Date Filed: 04/18/2022




                                   No. 21-50799


   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.
         We note, however, that there is a clerical error in the written
   judgment. The record shows that Martin pleaded guilty to possession of
   ammunition by a convicted felon. The judgment states that he pleaded guilty
   to being a felon in possession of a firearm. Accordingly, we REMAND for
   correction of the clerical error in the written judgment in accordance with
   Federal Rule of Criminal Procedure 36.




                                        2